DETAILED ACTION
This communication is in responsive to amendment for Application 16/742250 filed on 11/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-12 and 21-28 are presented for examination.

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 11/08/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-12 and 21-28 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-3, 5, 8-10, 12, 22-24 and 26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gaetano JR US 2014/0156854.
Regarding Claim 1, Gaetano teaches a method comprising:
receiving, by a host device and from a computing device via a first network, virtual meeting setup information comprising a meeting identification (ID) corresponding to a virtual meeting hosted by the host device (see ¶0028; token or unique identifier for virtual meeting setup information. Also see ¶0029-¶0043; in Fig. 1a; a first user/device “computing device” e.g. device 115 a, b or c sends a request to collaboration server 110 “host device” to handoff the collaboration session from the first user/device 115a, b or c to a second device/user e.g. 115a, b or c to join a meeting where the first device/user sends the identified name or number of the meeting for the new device to join as in Fig. 1c. Note that any of devices 115a, b, c of Fig. 1a communicating with server 110 is a first network/single hop/ad hoc e.g. device 115a and server 110 is first network, 115b and server 110 second network etc. Moreover, the new or selected client device may display a prompt as in FIG. 1c enabling the user to join or decline the handoff to the collaboration session, which collaboration session may be identified by name, identification number or the like. During the handoff, the original client device may display a window that indicates to the user that the handoff is in progress and may further provide a cancel option to allow the user to cancel the handoff, as illustrated in FIG. 1d. Moreover,  where the collaboration server 110 provides a collaboration session information including name and identification number as illustrated in Figs. 1b-d e.g. If the user on the new client selects the join option presented from the collaboration server, then the new client may send an acknowledgement message to the collaboration server. The collaboration server may in turn send the acknowledgement message to the original client device. The original client device may send local session data to the collaboration server. The collaboration server 
sending, by the host device via the first network and to a user device, the meeting ID (¶0028-¶0043 & Fig. 2; the new or selected client device may display a prompt as in FIG. 1c enabling the user to join or decline the handoff to the collaboration session, which collaboration session may be identified by name, identification number or the like. Moreover, if the user on the new client selects the join option presented from the collaboration server, then the new client may send an acknowledgement message to the collaboration server. The collaboration server may in turn send the acknowledgement message to the original client device. The original client device may send local session data to the collaboration server. The collaboration server may combine the session data from the original client with server session data and sends the combined session data to the new client. The new client may send a message to the collaboration server to indicate that the handoff was successful. The collaboration server may subsequently send a message to the original client to indicate that the handoff was successful); 
establishing, for the virtual meeting, a second network comprising the host device and the user device, wherein the second network enables the host device and the user device to send data to each other in a single hop (any of devices 115a, b, c of Fig. 1a communicating with server 110 is a first network/single hop/ad hoc 
adding, based on a determination that the user device has access to the meeting ID, the user device to the virtual meeting hosted by the host device (¶0028-¶0043; the collaboration server may analyze server logs to determine whether any other devices are currently accessing the collaboration server with the user's credentials. In other words, the collaboration server may determine other current instances of the user account being logged into the server and identify the devices associated with these other instances. As another example, rather than detecting devices, the collaboration server may provide a unique network address, such as including an access token for accessing the collaboration server, to enable the user to input the unique network address on the new client device to access the collaboration session. As another example, the collaboration server may request that the user provide an email address to which the request may be sent. The user may access the user's email via the new device and join the collaboration session via the request sent by the collaboration server. Also see ¶0028-¶0043; the collaboration server 110 may provide the list of available devices to the user via the user's client device 115b to enable the user to select a device from the list. The user may select a device and a handoff or accept selection option as in FIG. 1b. The client device may then send a handoff request to the collaboration server with the user's device selection. The server may in 
and sending, by the host device and to the user device via the second network in the single hop, virtual meeting data for the virtual meeting (¶0029-¶0043 & Fig. 2; If the user on the new client selects the join option presented from the collaboration server, then the new client may send an acknowledgement message to the collaboration server. The collaboration server may in turn send the acknowledgement message to the original client device. The original client device may send local session data to the collaboration server. The collaboration server may combine the session data from the original client with server session data and sends the combined session data to the new client. The new client may send a message to the collaboration server to indicate that the handoff was successful. The collaboration server may subsequently send a message to the original client to indicate that the handoff was successful. Also any of devices 115a, b, c of Fig. 1a communicating with server 110 is a first network/single hop/ad hoc e.g. device 115a and server 110 is first network, 115b and server 110 second network.  See Figs. 7 & ¶0042 & ¶0088 that illustrates different type of networks and handing off session information).


	 
Regarding Claim 3, Gaetano teaches method of claim 1, wherein the virtual meeting setup information further comprises a first token (¶0028, ¶0043, ¶0046; token for accessing the collocation), and wherein the method further comprises: validating, 

Regarding Claim 5, Gaetano teaches method of claim 1, further comprising:
receiving, by the host device via the second network, a plurality of communications from a plurality of user devices that have joined the virtual meeting, wherein each of the plurality of communications includes additional virtual meeting data (¶0037; The collaboration server may in turn send the acknowledgement message to the original client device. The original client device may send local session data to the collaboration server. The collaboration server may combine the session data from the original client with server session data and sends the combined session data to the new 
combining the additional virtual meeting data from each of the plurality of communications, resulting in combined virtual meeting data (the above paragraphs, also see ¶0037; The original client device may send local session data to the collaboration server. The collaboration server may combine the session data from the original client with server session data and sends the combined session data to the new client. The new client may send a message to the collaboration server to indicate that the handoff was successful. The collaboration server may subsequently send a message to the original client to indicate that the handoff was successful.); 
and sending the combined virtual meeting data to the user device (the above paragraphs, also see ¶0037; The original client device may send local session data to the collaboration server. The collaboration server may combine the session data from the original client with server session data and sends the combined session data to the new client. The new client may send a message to the collaboration server to indicate 

Claims 8-10, 12, 22-24 and 26 are substantially similar to the above claims, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4, 7, 11, 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano in view of Chaki et al. (hereinafter Chaki) US 2018/0343547 A1. 

Regarding Claim 4, Gaetano teaches method of claim 1, Gaetano teaches that a list of devices belong to the user or network are determined, see ¶0035-¶0037 where some are being ping to determine if they are currently available for handoff or not, see ¶0042 which is similar to “based on a determination that no additional user devices are to be added to the virtual meeting.” However, Gaetano does not expressly teach further comprising: 
broadcasting, using a wireless protocol, the second network to enable the user device to connect to the second network; and 
based on a determination that no additional user devices are to be added to the virtual meeting, ceasing to broadcast the second network such that the host device and the user device are able to continue the virtual meeting by communicating via the second network.
Chaki teaches further comprising: 
broadcasting, using a wireless protocol, the second network to enable the user device to connect to the second network (Fig. 16 & ¶0075-¶0077; Go Node2 periodically broadcasts a beacon in S1203); and 
based on a determination that no additional user devices are to be added to the virtual meeting, ceasing to broadcast the second network such that the host device and the user device are able to continue the virtual meeting by communicating via the second network (Fig. 16 & ¶0075-¶0077 & ¶0084 & ¶0091; Go Node2 periodically broadcasts a beacon in S1203 until a higher priority EGO node is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chaki into the system of Gaetano in order to create a virtual persistent group via a first time connection between different devices (abstract). Utilizing such teachings e.g. broadcasting the ad-hoc network enable the system to quickly restore the peer-to-peer networks when its network leader leaves unexpectedly or transfers leadership to another peer of its group for load-balancing of the leader node or any other application that requires dynamic switching of leadership among the nodes of a Wi-Fi P2P group (¶0015).  The teachings will also serve helpful in group reformation among a plurality of Wi-Fi Direct groups for sharing content outside the group. Id.

Regarding Claim 7, Gaetano teaches method of claim 1, further comprising: 
adding a plurality of user devices to the virtual meeting (¶0037; The collaboration server may in turn send the acknowledgement message to the original client device. 
and, sending, to the plurality of user devices via the second network (¶0037; The collaboration server may in turn send the acknowledgement message to the original client device. The original client device may send local session data to the collaboration server. The collaboration server may combine the session data from the original client with server session data and sends the combined session data to the new client. The new client may send a message to the collaboration server to indicate that the handoff was successful. The collaboration server may subsequently send a message to the original client to indicate that the handoff was successful. Fig. 7 & ¶0088-¶0092; the invention is not limited to only one device where a plurality of client devices may be implemented using any type of network e.g. client devices 770a, 770b shown in FIG. 7 
Gaetano does not expressly teach the virtual meeting data using a peer-to-peer networking protocol.
Chaki teaches the virtual meeting data using a peer-to-peer networking protocol (¶0091; P2P invitation using the group configuration. Also see Fig. 16 & ¶0075-¶0077 & ¶0084 & ¶0091; Go Node2 periodically broadcasts a beacon in S1203 until a higher priority EGO node is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chaki into the system of Gaetano in order to create a virtual persistent group via a first time connection between different devices (abstract). Utilizing such teachings e.g. broadcasting the ad-hoc network enable the system to quickly restore the peer-to-peer networks when its network leader leaves unexpectedly or transfers leadership to another peer of its group for load-balancing of the leader node or any other application that requires dynamic switching of leadership among the nodes of a Wi-Fi P2P group (¶0015).  The teachings will also serve helpful in group reformation among a plurality of Wi-Fi Direct groups for 
sharing content outside the group. Id.

further comprising: broadcasting, using a wireless protocol and based on a network identity for the second network that comprises the meeting ID, the second network to enable the user device to connect to the second network.
Chaki teaches further comprising: broadcasting, using a wireless protocol and based on a network identity for the second network that comprises the meeting ID, the second network to enable the user device to connect to the second network (Fig. 16 & ¶0075-¶0077; Go Node2 periodically broadcasts a beacon in S1203).

Claims 11 and 28 are substantially similar to the above claims, thus the same rationale applies. 

Claim 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano in view of Yadav et al. (hereinafter Yadav) US 2020/0351095 A1.

Regarding Claim 6, Gaetano teaches method of claim 1, further comprising: 
determining a minimum number of recordings of the virtual meeting to be made (single or multiple devices record the session e.g. If the user was recording the collaboration session on the collaboration server, then the collaboration server will continue to record the conference. If the user was recording the conference locally, then 
causing a first plurality of user devices to record the virtual meeting for a first predetermined time period (¶0048; at least two devices record the session locally for a period of time); 
Gaetano does not expressly teach “and after the first predetermined time period has ended, causing a second plurality of user devices to record the virtual meeting for a second predetermined time period, wherein the first plurality of user devices and the second plurality of user devices each comprise a number of user devices that is equal to or greater than the minimum number.” However, this limitation is suggested from Gaetano’s teachings since the teachings are not limited to only one device as stated in Fig. 7 & ¶0088-¶0092; the invention is not limited to only one device where a plurality of client devices may be implemented using any type of network e.g. client devices 770a, 770b shown in FIG. 7 are representative of a plurality of client devices that may be coupled to the network. The client devices may communicate with the computing device over any appropriate network, including an 
Yadav teaches “and after the first predetermined time period has ended, causing a second plurality of user devices to record the virtual meeting for a second predetermined time period, wherein the first plurality of user devices and the second plurality of user devices each comprise a number of user devices that is equal to or greater than the minimum number” (Yadav teaches splitting recordings where user device 102c running the conversation application 600 may split the recording into a series of statements. Each statement may be made by a single participant 116A, 116B, or 116C.  User device 102C running the conversation application 600 may encrypt each statement using a key.  The key may be generated for the conversation.  In this example, the same key may be used to encrypt each of the statements and for each of the blocks.  A preliminary determination may be made, by user device 102C running the conversation application 600, as to which user spoke the statement.  Each of the statements may also be associated with a timestamp, a unique identifier, and a hash of voice features which may be added to the respective block.  At the end of a conversation, a participant 116 may select a button to end the conversation.  User device 102C running the conversation application 600 may send the generated blocks 504A-C to node 110 via network 114.  As was described with respect to FIGS. 2-4, node 110 may validate each block by finding an associated ledger for each block and validate each statement in blocks 504A-C with the latest record in the respective ledger 118A-C. After adding or rejecting blocks 504A-C, node 110 may send , see ¶0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yadav into the system of Gaetano in order to memorialize a conversation they are having (¶0062). Utilizing such teachings enable the system to have a redundant and separate recording of the conversation and stored accordingly (¶0062). 

Claims 27 is substantially similar to the above claims, thus the same rationale applies. 




Claims 1-3, 5, 8-10, 12, 22-24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Chitroda et al. (hereinafter Chitroda) US 2016/0105472 A1 in view of Broustis et al. (hereinafter Broustis) US 2013/0110920 A1. 

Regarding Claims 1, 8 and 22:
Regarding Claim 8, Chitroda teaches an apparatus (Fig. 4 collaboration server 402) comprising:
one or more processors (¶0022; processor); and 
memory storing computer-executable instructions that, when executed by the one or more processors (¶0022; memory), configure the one or more processors cause the apparatus to:
receive, from a computing device via a first network, virtual meeting setup information comprising a meeting identification (ID) corresponding to a virtual meeting hosted by the apparatus (Fig. 4 & ¶0048- ¶0068; collaboration application 410/server 402 receives from an original computing device “computing device” via a first network one or more meeting settings & applications settings so that a target computing device joins the online meeting e.g. in response to receipt of the notification from the target computing device 406, the original computing device 404 may initiate the process of switching to the target computing device…system 400, in this example, is configured to distribute the meeting settings 417 to the target computing device 406 via the network 408 in order to preserve the security of the online meeting. Communications exchanged between the collaboration server 402 and the computing devices 404 and 406 might be encrypted and thus more secure relative to the direct communications exchanged 
send, via a first network and to a user device, the meeting ID (Fig. 4 & ¶0048-¶0068; in response to receipt of the notification from the target computing device 406, the original computing device 404 may initiate the process of switching to the target computing device…system 400, in this example, is configured to distribute the meeting settings 417 to the target computing device 406 via the network 408 in order to preserve the security of the online meeting. Communications exchanged between the collaboration server 402 and the computing devices 404 and 406 might be encrypted and thus more secure relative to the direct communications exchanged between the 
establish, for the virtual meeting, a second network comprising the system apparatus and the user device (Fig. 4 & ¶0048-¶0068; server 402 communication via network 408 and device 406 is a second network. Also see joining the online meeting from the target computing device; associating the user with the target computing device; and disconnecting from the online meeting at the original computing device e.g. the meeting settings 417 include information indicating how to connect to the meeting as well as user information for the meeting participant. Using the meeting settings 417 received from the collaboration server 402, the meeting application 420b of the target , 
add, based on a determination that the user device has access to the meeting ID (In response to successful authentication of the target computing device 406, the meeting transfer handler 418, in this example, provides the global and individual meetings settings 417 for the meeting participant associated with the token 434 to the meeting application 420b of the target computing device. In addition, the original computing device 404 transmits a set of application settings 436 to the target computing device 406, e.g., in a direct communication. The application settings 436 may indicate the configuration of the meeting application 420a at the original computing device. Note that online meeting session 412 may maintain a set of meeting settings 417 for the meeting and its participants. The meeting settings 417 may include meeting settings that are global to all meeting participants as well as meeting settings that are particular to individual meeting participants. Global meeting settings may include, for the user device to the virtual meeting (the meeting transfer handler 418, in this example, is configured to update the online meeting session 412 when the meeting application 420b of the target computing device 406 successfully connects to the online meeting. The meeting transfer handler 418 may update the online meeting by associating the meeting participant with the target computing device 406 that recently connected to the online meeting, e.g., using the user ID 414 of the meeting participant and the device ID 416 of the target computing device 406); 
and send, to the user device via the second network in the single hop, virtual meeting data for the virtual meeting (Fig. 4 & ¶0048-¶0068; When the user joins the online meeting from the target computing device 406, the user may intend that the target computing device provide at least one of the video, audio, or text to the online meeting. Prior to switching to the target computing device 406, the original computing device 404 may provide the video stream, audio stream, and text chat stream to the collaboration server 402. The collaboration application 410 may, in turn, distribute the video, audio, and text chat streams to the computing devices of the other meeting participants. Once the target computing device 406 has joined the meeting and once the 

Chitroda does not expressly teach “single hop” used between user device and the apparatus in the limitation “wherein the second network is an ad-hoc network that enables the apparatus and the user device to send data to each other in a single hop,” and “send, to the user device via the second network in the single hop, virtual meeting data for the virtual meeting.”
Broustis teaches “single hop” used between user device and the apparatus in the limitation “wherein the second network is an ad-hoc network that enables the apparatus and the user device to send data to each other in a single hop,” and “send, to the user device via the second network in the single hop, virtual meeting data for the virtual meeting” (¶0005-¶0007 & ¶0036-¶0066; The first computing device, independent of the network server, establishes a security association with at least one of the one or more other computing devices. The first computing device, independent of the network server, participates in a secure peer-to-peer session with the at least one other computing device. Note that ad hoc network is a type of P2P that allows computers with 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Broustis into the system of Chitroda in order to provide for network-assisted peer to peer secure communication (¶0008). Utilizing such teachings allows computers with 802.11 radios to communicate with each other without a central access point like a wireless router (general knowledge to PHOSITA). This allows people with laptops to quickly exchange files and data with each other without having to setup any networking equipment (general knowledge to PHOSITA).

Regarding Claim 9, Chitroda in view of Broustis teach the apparatus of claim 8, Chitroda further teaches wherein the first network is a wide-area network (Fig. 4 & ¶0048; network 408 is a WAN). However, Chitroda does not expressly teach wherein the virtual meeting data travels via the second network, in the single hop from the apparatus to the user device and without using network infrastructure of the first network, and wherein the second network is an ad-hoc network.
Broustis teaches wherein the virtual meeting data travels via the second network, in the single hop from the apparatus to the user device and without using network infrastructure of the first network, and wherein the second network is an ad-hoc network (¶0005-¶0007 & ¶0036-¶0066; The first computing device, independent of the network server, establishes a security association with at least one of the one or more other computing devices. The first computing device, independent of 
See above reasons for combinations. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Broustis into the system of Chitroda in order to provide connectivity information associated with other network devices to establish a connection later on independent of the network server (abstract). 

Regarding Claim 10, Chitroda in view of Broustis teach the apparatus of claim 8, Chitroda further teaches wherein the virtual meeting setup information further comprises a first token (Fig. 4 & ¶0060-¶0064; see token 434), wherein the computer-executable instructions, when executed by the one or more processors cause the apparatus to: validate, based on a comparison of the first token and a second token received from the user device, the user device prior to adding the user device to the virtual meeting (¶0052; the computing devices 404 and 406 may utilize a token to facilitate switching between computing device during an online meeting. Accordingly the meeting transfer handler 418 may also be configured to validate the token received from one of the computing devices 404 or 406 when authenticating the computing device. Also see Fig. 4 & ¶0060-¶0064; The meeting transfer handler 418, in this example, confirms the token 434 received from the target computing device 406 is valid and is associated with a current meeting participant. Note that tokens are compared in Fig. 5 & ¶0072 and claims 1, 3 e.g., determines the token matches the token received from the first computing device—then the collaboration application may authenticate the second computing device (block 518)).


receive, via the second network, a plurality of communications from a plurality of user devices that have joined the virtual meeting, wherein each of the plurality of communications includes additional virtual meeting data (¶0029-¶0030; Chitroda is not limited to only one device. ¶0048-¶0064 & Fig. 4; users currently joining are identified and meeting data is received by collaboration server then sent to the target device via secure connection); 
combine the virtual meeting data from each of the plurality of communications, resulting in combined virtual meeting data (¶0029-¶0030; Chitroda is not limited to only one device. ¶0048-¶0064 & Fig. 4; users currently joining are identified and meeting data is received by collaboration server then sent to the target device via secure connection); 
and send the combined virtual meeting data to the user device (¶0029-¶0030; Chitroda is not limited to only one device. ¶0048-¶0064 & Fig. 4; users currently joining are identified and meeting data is received by collaboration server then sent to the target device via secure connection).

Claims 1-3, 5, 22-24 and 26 are substantially similar to the above claims, thus the same rationale applies. 

Claims 4, 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chitroda in view of Broustis and further in view of Chaki et al. (hereinafter Chaki) US 2018/0343547 A1. 
Regarding Claim 11, Chitroda in view of Broustis teach the apparatus of claim 8, Chitroda teaches that the computing device broadcast a signal to discover the target device in ¶0057 for the virtual/collaboration session/meeting but does not expressly teach that the “apparatus/collaboration server” is the one who broadcasting. In other words, Chitroda in view of Broustis do not expressly teach wherein the computer-executable instructions, when executed by the one or more processors, cause the apparatus to: 
broadcast, using a wireless protocol, the second network to enable the user device to connect to the second network; and 
based on a determination that no additional user devices are to be added to the virtual meeting cease broadcast of the second network such that the apparatus and the user device are able to continue the virtual meeting by communicating via the second network.
Chaki teaches wherein the computer-executable instructions, when executed by the one or more processors, cause the apparatus to: broadcast, using a wireless protocol, the second network to enable the user device to connect to the second network (Fig. 16 & ¶0075-¶0077; Go Node2 periodically broadcasts a beacon in S1203); and 
based on a determination that no additional user devices are to be added to the virtual meeting cease broadcast of the second network such that the apparatus and the user device are able to continue the virtual meeting by communicating via the second network (Fig. 16 & ¶0075-¶0077 & ¶0084 & ¶0091; Go Node2 periodically broadcasts a beacon in S1203 until a higher priority EGO node is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Chaki into the system of Chitroda in view of Broustis in order to create a virtual persistent group via a first time connection between different devices (abstract). Utilizing such teachings e.g. broadcasting the ad-hoc network enable the system to quickly restore the peer-to-peer networks when its network leader leaves unexpectedly or transfers leadership to another peer of its group for load-balancing of the leader node or any other application that requires dynamic switching of leadership among the nodes of a Wi-Fi P2P group (¶0015).  The teachings will also serve helpful in group reformation among a plurality of Wi-Fi Direct groups for sharing content outside the group. Id.

Claims 4 and 25 are substantially similar to the above limitation, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/           Primary Examiner, Art Unit 2455